Citation Nr: 1811851	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-24 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In March 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran was exposed to excessive noise during active service.

2.  The evidence is in relative equipoise as to whether current bilateral hearing loss and tinnitus are related to in-service noise exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, including sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran maintains that he has current bilateral hearing loss disability and tinnitus as a direct result of hazardous noise exposure during active service.  The Veteran specifically asserts that he developed hearing loss and tinnitus during active service as a result of in-service exposure to hazardous noise during the performance of his duties as an operations specialist.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017); Hensley v. Brown, 5 Vet. App. 155 (1993).

A March 2011 VA examination diagnosed bilateral sensorineural hearing loss and tinnitus.  The audiogram shows that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran has bilateral pure tone threshold levels at a frequency greater than 40 decibels at frequencies in the 3000 to 4000 Hertz range for both ears.  38 C.F.R. § 3.385 (2017).  In addition, the Veteran's speech recognition scores using the Maryland CNC Test are less than 94 percent in both ears.  38 C.F.R. § 3.385 (2017); Hensley v. Brown, 5 Vet. App. 155 (1993).

An April 1977 examination, conducted six months after enlistment, shows that the Veteran had normal hearing.  The Veteran's separation examination indicates hearing within the normal range.

A private audiology examination from January 2004 shows that the Veteran's hearing acuity had declined significantly since service and he was diagnosed with bilateral sensorineural hearing loss.  The Veteran also was diagnosed with bilateral tinnitus after reporting a constant cicada-like noise in both ears.

At the hearing before the Board, the Veteran testified that during service his duties as an operations specialist required him to stand as a lookout on the ship flight bridge.  Directly below him was an air to surface rocket launcher and a 5-inch gun and he was constantly exposed to their noise.  He felt the concussion of the weapons.  He also was exposed to helicopter noise, at 50 yards, on a regular basis.  The Veteran indicated that he used double hearing protection when exposed to helicopter noise.  However, the headphones he used when operating a radio were not designed for hearing protection.  He testified that he noticed ringing in the ears and hearing loss shortly after separation from service.  He did not seek medical attention at the time because it was not as severe then and he thought his hearing difficulties would go away.

The Veteran is competent to report in-service exposure to noise and resultant diminished hearing and tinnitus, as hearing loss and tinnitus are conditions with unique and readily identifiable features that are capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).

Accordingly, the Board finds the Veteran's account of experiencing in-service hazardous noise to be credible and consistent with the circumstances of his service.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Board finds the Veteran to be credible in his report of having auditory symptomatology during and since service.  Thus, there is competent and credible lay evidence of record that bilateral hearing loss and tinnitus occurred following exposure to hazardous noise during active service that has continued to deteriorate since that time.

The Board acknowledges that a March 2011 VA examination report diagnosed bilateral sensorineural hearing loss disability and tinnitus for VA purposes, but opined that it was less likely than not related to the Veteran's service because the changes in his hearing between entering and leaving service were not significant.

However, the Board assigns less probative value to that opinion, as it did not adequately address the Veteran's lay assertions of onset and continuity of symptomatology, and did not have the opportunity to review the Veteran's hearing testimony and lay statement regarding experiencing hearing loss and tinnitus after service, but not before.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, while the examiner opined that the Veteran's bilateral hearing loss disability was not due to in-service noise exposure, the examiner based the negative opinion solely upon the absence of documented hearing loss at separation.  Further, while the report indicates that the Veteran's prior medical records were examined, the examiner did not provide an analysis of the Veteran's medical history or lay history.  The regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  38 C.F.R. § 3.385 (2017); Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Board finds that the Veteran has competently and credibly reported a continuity of symptomatology of bilateral auditory pathology in the form of decreased hearing acuity and tinnitus during and since active service.  Charles v. Principi, 16 Vet. App. 370 (2002).  That report of continuity of symptomatology suggests a link between current bilateral hearing loss and tinnitus and active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is a medical opinion in favor of the claim and an opinion against the claim.  Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.

When the evidence for and against a claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claim for entitlement to service connection for a right ankle disability.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).

The Board notes that the Veteran has not yet been provided a VA examination concerning the claim for service connection for a right ankle disability.  Therefore, on remand an examination must be scheduled and an opinion as to the etiology of any right ankle disability must be requested.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).
Accordingly, the case is REMANDED for the following action:

1.  Obtain, with any necessary authorization from the Veteran, all outstanding medical treatment records.  All attempts to obtain records must be documented in the claims folder.  Specifically request any information relating to treatment of an ankle injury in service.

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any diagnosed right ankle disability.  The examiner must review the claims file and should note that review in the report.  The examiner should consider the lay statements and hearing testimony of record regarding an ankle injury during service and continued symptoms of ankle pain following service.

(a)  The examiner should diagnose and identify any right ankle disability.

(b)  The examiner should opine whether it is as likely as not (50 percent probability or greater) that any diagnosed right ankle disability is due to or related to active service, or any event, injury, or disease during active service.

(c)  The examiner should provide commentary as to the effect of any right ankle disability on the Veteran's occupational functioning.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


